DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it employs legal terminology, specifically “means”.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11406178.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of both U.S. Patent No. 11406178 and the instant application teach upper & lower surfaces, a table apron, table support means, and slidable attachment means. Thus, the invention of claims 1-11 in U.S. Patent No. 11406178 is in effect a species of the generic invention of claims 1-13. It has been held that the generic invention is anticipated by the species, see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993).  Since claims 1-13 are anticipated (fully encompassed) by claims 1-11 of U.S. Patent No. 11406178, they are not patentably distinct there from, regardless of any additional subject matter present in claims 1-11. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kempf (4345758).  
Regarding claims 1 & 8, Kempf teaches a table comprising: an upper surface (16) comprising a first end (A in Fig. 7 Annotated); a lower surface (11) bounded by an outer edge, surrounding the lower surface (Fig. 7); a table apron (9, 43) comprising a first end (B); a table support means (12) connected to the lower surface; and a slidable attachment means (6, 8); wherein the table apron extends from the outer edge of the lower surface away from the lower surface towards the upper surface (Figs. 5 & 8); wherein the table apron is coupled to the slidable attachment means above the lower surface (Fig. 7); and wherein the first end of the upper surface is coupled (via 3, 17, & 19) to the slidable attachment means (Fig. 7).  

    PNG
    media_image1.png
    437
    507
    media_image1.png
    Greyscale


Regarding claims 2 & 9, Kempf teaches an upper surface support means (2-3) connected to the upper surface (16).
Regarding claims 3 & 8, Kempf teaches an upper surface (16) that adjusts about the slidable attachment means (6, 8) between an open position (Fig. 8) and a closed position (Fig. 3).
Regarding claims 4-5 & 10-11, Kempf teaches lower surface (11) that is concealed by the upper surface (16) when the table is in the closed position (Fig. 3), and exposed when the table is in the open position (Fig. 8).  
Regarding claims 6-7 & 12-13, Kempf teaches a lower surface (11) that comprises a gaming surface (i.e., upper surface of 11) that comprises a surface for playing shuffleboard, table pool, card games, or board games (see Fig. 7; note that at least card games & board games, which only require a flat horizontal surface, could be played using the upper surface of 11).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637